 CUSTODIS-COTTRELL, INC.Custodis-Cottrell,Inc.andCharlesWindell Bryant.Case 10-CA-211998 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN'AND STEPHENSOn 10 June 1986 Administrative -Law JudgeHutton S. Brandon issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The, National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered, the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IlThe GeneralCounsel has exceptedto some of the judge's credibilityfindings. TheBoard's establishedpohcy,is not to overrule an administra-tivelaw judge'scredibilityresolutions unless the clear preponderance ofall the relevantevidence convincesus that theyare incorrect.StandardDry W411 Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cit.1951).We have carefullyexaminedthe record and findno basis for re-versing the findings.In adopting the judge's decision,we note thatthereis no basis to war-rant a remand in this proceedingto allowthe introductionof the jointlabor/management safety agreementbetween Georgia Power Companyand the North GeorgiaConstructionTrades Council. (The Respondentwas not aparty to thatagreement.) Initially, the judge sustained the Re-spondent's objection to the introduction of that agreement based on rel-evancy,but he subsequently reliedon the GeneralCounsel'soffer ofproof to concludethat the agreement did not createan exception to theno-strikeprovisions in the three existing collective-bargaining agreementsapplicable to theRespondent'sworkat the PlantSoberersite.Thus, eventhough the judge did not accept the agreement into evidence,he consid-ered itsmaterialityon the basisof this offer of proof. Moreover, based onthe joint labor/management safetyagreement's expressed intention not toaffect existingcollective-bargaining agreements, it is clearthatthe agree-mentdoesnot create an exceptionto the no-strikeprovisionsof the par-ties' existingcollective-bargaining agreements,which set forthclear andunequivocal waivers ofthe right to strike at the Plant Scherer worksite.2 In adoptingthe judge's conclusion that no exceptionto theno-strikeclauses ofthe parties'collective-bargaining agreement has been estab-lished,Member Johansen disavows the judge's statementthat exceptionsto no-strikeclauses are not tobe lightlyinferred.Indeed,the SupremeCourt hasheld thatwaiver ofthe rightto strikewill notbe lightlyinferred.Mastro Plastics Corp. v.NLRB,350 U.S. 270,(1956). He finds, however,that thecontractual no-strike provisions evidence a clear and unmistak-able waiver of the rightto engage in work stoppages suchas the one atissue and concludes,in agreementwith the judge, that the stoppage wasunprotected.Sharon Howard, Esq.,for the General Counsel.585Mark JohnsonandRobertTerry,Esgs(Spencer,Fane,Britt& Browne),of Kansas City,Missouri,forRe-spondent.DECISIONSTATEMENT OF THE CASEHUTTON -S.BRANDON,AdministrativeLaw Judge.This case was tried at Forsyth, Georgia, on 25 and 26March 1986. The charge was filed by Charles WindellBryant, on 9 September 1985,1 and the complaint andnotice ofhearing issued on 15January,1986 alleging thatCustodis-Cottrell, Inc. (Respondent or the Company),violated Section 8(a)(1) of the National Labor RelationsAct, in the discharge of Bryant and 11 Other employees2on 26 August for concertedlyengagingin a work stop-page.The primaryissue presentediswhether the con-certed work stoppagewas causedby abnormally danger-ous conditions for work within the meaning of Section502 of the Act.3On the entire record, including my observation of thedemeanor ofthe witnesses,and after consideration of thebriefs filed by the General Counsel and Respondent, Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent is a New Jersey corporation with an officeand place ofbusinesslocated at Juliette, Georgia, whereit is engagedin heavy construction. During the past cal-endar year, Respondent purchased and received at its Ju-liette,Georgia,location materials and suppliesvalued inexcess of $50,000 directly from suppliers located 'outsidethe State of Georgia. The complaintalleges,Respondentby its- answer admits, and I find that Respondent is anemployer engagedin commercewithin the meaning ofSection 2(6) and, (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. The Work of Respondent and A'pplicabl'eBargaining AgreementsThis case requires a determination of whether abnor-mally dangerous working conditions existed at Respond-ent's Juliette,Georgia place of business on 26 August.Determination of that issue requires an understanding ofRespondent's construction work and methods. The par-ties stipulated to most of the facts involving Respond-ent's operation. Thus, Respondent is involved as a con-tractor in the building of natural draft cooling towers forGeorgia Power Company's Plant Scherer, a coal-firedpower generating station in Juliette, Georgia. Respond-iAll dates are in 1'985 unless otherwise indicated2The complaint was amended at the hearing to include'discharged em-ployees David Sharp,Roy Walters,Don Livingston,Jay Royal, BuddyBarrett,D. Ramsey, Lump Phillips,Harold Morgan,Aubrey Johnson, D.Walker, and Marty Smith.2 See. 502 in pertinent part provides, "nor shall the quitting of labor byan employee or employees in good faith because ofabnormally danger-ous conditions for work at the place of employment of such employee oremployees be deemed a strike under this Act."283 NLRB No. 88 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent completed construction of three cooling towers atPlant Scherer in the past and on 26 August was in theprocess of constructing a fourth tower,the one involvedin this proceeding.A completed cooling tower is ap-proximately 450 to 550 feet in height and is constructedprincipally of steel reinforced concrete. The principalparts of the cooling tower are the veil (the reinforcedconcrete walls of the structure that form the bulk of thetower),the columns(large concrete pillars that supportthe veil);-and, the internals(elements that cool the waterpassing through the tower).The veil'is constructed by pouring successive concen-tric rings of concrete one on top of the other until thetop of the veil is reached.In performing the constructionwork,Respondent employs various crafts including iron-workers, carpenters,and laborers who are members of,or are represented by, the Iron Workers' union, the Car-p`enters' union, and Laborers' union, respectively. Threecollective-bargaining agreements are applicable to Re-spondent's job.The first is the International agreementbetween theCarpenters,IronWorkers,and LaborersInternationalUnions and Respondent(NaturalDraftCooling Tower Agreement). This agreement in section11 provides:In the event of any dispute, the employer agreesthat there will be no lock out and the unions agreethat there will be no stoppage or slow down ofwork, nor any strike of its members, either collec-tively, or individually, and all disputes will be set-tied as provided in the following paragraph.A second agreement exists between the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, Local Union No. 387 (Local 387), and the As-sociation of Steel Erectors and Heavy, Equipment opera-tors and is applicable to Respondent's Plant Scherer job.This agreement(LocalMaster Agreement)includes thefollowing clause at article 3:It is hereby agreed by the Union, and the Employerthat the Union will not : resort to strikes (which in-cludes stoppages or slow downs of work)duringthe life of this agreement. Accordingly,` neither theUnion nor the employees will instigate,promote,sponsor, engage in, honor, support, or condone anystrike.Finally,a third agreement(PlantScherer ProjectAgreement)isbinding on Georgia Power Company, itscontractors,includingRespondent, and subcontractorsand the International and local unions affiliated with theBuildingConstruction' Trades-CouncilDepartment,AFL-CIO.This agreement contains the following provi-sion at article 15:The Unionagrees that so long as the local or areaagreement applicable to the central Georgia site is'in effect,there shall be no strikes,refusals to work,wobbles,walk" offs,slow downs,or picketing forany purpose whatever at the central Georgia site.All local craft unions are signatory :t0 ^ the PlantScherer AgreementincludingLocal 387. All, the above-noted agreements contain grievance machinery conclud-ing in final and binding arbitration.Under the Natural Draft Cooling Tower Agreement,Respondent employs a composite work force made up ofthree crafts: carpenters, laborers, and ironworkers. Theagreement allows members of each union to performtasks whichunder normalpractice would be consideredwithin the exclusive work jurisdiction of members of, theother unions. ,Article 9 of the same agreement provides"high pay," a wage premiums for work performed by em-ployees on high construction. The parties stipulated thatthe construction work involved in this case is inherentlyhazardous, that employees work at high elevations, andthat,as is the case in most construction industry jobs,they are constantly exposed to the elements. They workon a four-tier rope mesh enclosed (except -at the toplevel) scaffold surrounding the inter and outer rim of theveil.There is a waist-high outside handrail on each levelof the scaffold. The scaffold is anchored in concrete and,supported by I-beams.The morning shift begins at 7 a.m. when the compositecrew ascends to the scaffold by way of a wire-mesh en-closed stairway anchored to the veil wall. The compositecrew breaks away the plywood forms from the previousday's pour. The carpenters then shape the plywoodpanels for the formation of the next set of forms utilizingelectric saws and drills, the electricity for which is sup-plied by powercables and extension cords running upthe veil walls and around the scaffold.In preparation for the next, pour the scaffold is raisedapproximately 5 feet by a hydraulic pump through aprocesswhich takes approximately 30 to 60 minutes.Work continues during theraisingof the scaffold withthe ironworkers finishing the installation of horizontal re-inforcing steel (rebar) and beginning to place and tie thevertical rebar, which will be, covered in the next day'spour. In effect, the vertical rebar is placed a day aheadof the pour which covers it.Also during the jacking process, the laborers spray lu-bricating oil on the plywood forms and, after the jackingis completed, the carpenters complete buckling the oiledforms into place. The ironworkers continue to install thereinforcing steel and the laborers connect the pipeswhich carry the concrete for the pour around the veilrim.Before the pour begins, the forms are inspected by thefield superintendent who also inspects the scaffold, tomake sure that it is properly placedandsecurely sup-ported. Following this, orders for concrete are submittedand after testing of the concrete as it is' delivered, theconcrete is pumped from the base of the veil to the levelof the pour. The laborers are responsible for performingthe pouring of the concrete and use an ,electrical tool re-ferred to as a vibrator, which is inserted in the concreteto eliminateair pockets. During the pour the ironwork-ers complete the tying of horizontal steel rods and, wheninstallation of all steel is completed,the ironworkers. andthe carpenters distribute reinforcing steel around thescaffold for placement during the next day's shift. In ad- CUSTODIS-COTTRELL, INC.dition, the crew normally cleans up the scaffold. Com-pletion of these operations normally coincides with theend of the shift. After the shift is completed, the employ-ees descend from the veil. The foregoing is essentially re-peated each day until the veil is completed. It was stipu-lated that it is the practice in the industry not to inter-rupt the concrete pour except in extraordinary circum-stances.B. The 26 AugustWalkoffIt is undisputed that on 26 August, Respondent em-ployed approximately 145 employees on its project. Thisfigure included 15 ironworkers,15 carpenters,and 17 la-borers working on the scaffold on tower 4. At the timework began at 7 a.m., the sky was overcast and chancesof rain appeared to be increasing.That rain with thun-dershowers was moving into the central Georgia area be-ginning in the early morning as evidenced by the testi-mony of David Livingston,the official in charge of theNationalWeather Service Station in Macon,Georgia,and official U.S.weather radar observation records madefrom the U.S.Weather Services Radar Station at Athens,Georgia.According to Livingston's testimony and theradar records,the intensity of the rain and thundershow-ers increased as the morning wore-on. However-,Living-ston was,unable to testify that showers occurred at Juli-ette,Georgia,during the morning of 26 August or thatthunder or lightning occurred at that location.Living-ston testified that rain had been observed at his location,theMacon airport south of Macon,and more than 30miles from Juliette but no thunder or lightning.Thatitdid rain at the Plant Scherer site during themorning of 26 August is not disputed.What is disputedisthe time of the rain,the intensity of the rain, andwhether any thunder or lightning was associated withthe rain.On that morning Respondent's operation was atpour 21 on tower 4 which meant that at that point themen working on the veil were working approximately140 feet high. Charging Party Bryant testified that itrained all morning on 26 August,at times harder than atother times.He related that around 10 o'clock he heardthunder at a distance.However, he saw no lightning.4According to Bryant, who like most of the ironworkersworked on the top level of the scaffold, the employeesbegan to talk about the bad conditions and "goinghome."The concrete pour began around 10:30 a.m. Theironworkers'foreman, Bobby Brock,came by and,'basedon Bryant's uncontradicted and credible testimony, was"cussing"about the wisdom of starting the pour.Around11:30 a.m. when it was still raining "hard,"Bryant sawsome ironworkers leaving to descend the 'stairway fromthe veil.Bryant testified that he and his coworker, iron-worker'Howard Morgan, therefore decided'they wouldleave also,but as'they began to do so,they were'told byBrock that if they were going down, they should goback andremove,the vertical rebar that had been set in*Respondent, in the testimony of its Field Superintendent JackRichey, conceded that when there is thunder and lightning, the men areremoved from the tower because then "it's just not a good place to be."If a pour has begun, however, a few men may be left on the tower tobulkhead the pour after which they go to theground.587place but not tied. They did so and then proceeded to godown the stairs, but not before Brock told them that ifthey went down they were fired.It is undisputed that 11 ironworkers in addition toBryant left the veil at approximately 11:30 a.m. and wenthome. Three ironworkers, including Foreman ]Brock, -re-mained on the veil and completed the work that day.The carpenters and laborers also remained on the joband completed the work. The concrete pour continuedand Respondent finished the job by drawing, workersfrom other points on the project.The 12 ironworkers who walked off the job were dis-charged.Of those that testified in this proceeding, allcontended that the work on the veil on 26 August underthe conditions prevailing was unsafe. Specifically, Bryanttestified that it was difficult to work with wet, gloves andwith water running out of his shoes. Others complainedthat there was a possibility of lightning striking the scaf-fold, and that the scaffolding was oily and wet making itslick and difficult for employees to move around.Norman "Buddy" Barrett, one of the ironworkers whowalked off, testified that the rain had begun graduallybut -kept getting harder and finally before the pour start-ed, it was a "flood." He found it necessary to drop downto the next level of the scaffold as some of the -otherironworkers did so that at least the floor of the scaffoldabove him gave some protection from the rain. Barretttestified that he walked out with the other' ironworkersbecause he felt like it was raining too hard, that it' wasmaking everything slick, and that it made it difficult tosee what one was doing.Three ironworkers in addition to Bryant, Donald Liv-ingston, "Lump" Phillips, and Martin Smith all testifiedthat they had heard thunder during the morning. Thus,Livingston related that he had heard thunder in the dis-tance and it was "coming" about the time the concretetrucks arrived for the ' pour. s Further, Livingston testifiedthat around the same time he saw lightning in the distantnorth and described it as intercloud lightning rather thancloud to ground lightning. He further testified that 20 to30 minutes after the heavier rain started he descended tothe next lower level of the scaffold for protection fromthe rain.Although he and other ironworkers who didthe same thing did not perform any work on the secondlevel, none were rebuked for their presence on the lowerlevel.Phillips testified that he heard thunder 30 to 40 min-utes before "the bottom fell out." However, he addedthat Bryant heard it too and, as already related,Bryanttestified it occurred around 10 a.m. According to Phillipswhen "the bottom fell out," Foreman Brock came byand, referring to Field Superintendent Jack Richey, re-marked he had gone "crazy" and ordered the concrete.Phillips further testified without contradiction that someof the ironworkers replied that they were not going towork and that Brock responded saying lie could not tellthem what to do but "you'd be a damn fool to stay uphere and work." Nevertheless, as the ironworkers were5Records of Respondent show that the first concrete truck arrivedabout 10:30 a.m. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the process of leaving, Brock met them at the stairsand told them to- remove the vertical rebar before leav-ing. Some of them did so and then approached the stairsto descend. At that point Brock stated that anybody that"hit the ground" was fired. Brock did not testify. Phillipsis credited regarding the statements attributed to Brock.-Smith testified that he had heard thunder at a distancethatmorning.- Because Smith testified it was at a timewhen he was pulling concrete forms, I conclude that itwas prior to the time the jacking of the scaffold oc-curred so that it must have been some 30 to 40 minutesprior to the time the pour began around 10:30 a.m. 'Neil Rosser, called as a witness by the General Coun-sel,was oneof the ironworkers who did not leave thejob on 26 August. And while Rosser did not testify con-cerning any lightning or thunder, he testified that itbegan raining that morningsome20 to 30 minutes afterhe started work and got gradually harder during themorning.He related that it was raining hard prior to thetime the pour began. At that time he went down to thesecond level of the scaffold. According to Rosser, be-cause he wore prescriptionglassesand because the rainwas so heavy, he could not see what he was doing. Herelated that if he had been told that he had to work orgo home, he would have had to leave. However, becausehe said he understood that there was a provision in thecollective-bargainingagreement that once a pour, hadstarted he could not leave due to weather without beingfired, he decided to stay.The consensus of the testimony of,the General Coun-sel'switnesseswas that the heavier rain when mixedwith-the oil flowing from the oiled concrete forms madethe scaffold slippery. They complained that the heavyrain affected their ability to see what they were doing.Although thereweredrainage channels or slots in thepick boards (the scaffold floor), at least one of the wit-nesses saidthat some of the slots were filled with con-crete and water stood 'in certainareas.All the GeneralCounsel's witnesses testified that they felt that the weath-er' conditions on 'the job at the time of the walkoff madethe" job unsafe.However, only Smith referred to thedanger from lightning involved in setting up 17-footlengths of vertical reinforcing concrete at the top of theveil rim as the ironworkers were required to do.Respondent'switnessesincluding Field SuperintendentRichey,Laborers'Foreman Tallent, and 'Carpenters'Foreman Rodney McCant, all denied hearing any thun-der or seeing any lightning on the morning of thewalltoff.All agree, however, that there had been rainthatmorning. Richey stated there had been a moderateshower before the jacking ` was completed at 8.59 am.There was no more rain until about 10:30 a.m. The pourstarted about 10:30 a.m. and about 10 to 20 minutes later,there was, a "pretty good rain which did not affect visi-bility."Tallent described the shower occurring after thepour' started asa "smallshower" while McCant de-scribed it as a "moderate rain that did not obscure visi-bility."On the other hand, Respondent's witness, CraigP. Parkins, a carpenter, described the rain as a "prettyheavy rain," but he could still see across the interior ofthe- veil some 250 to 300 feet. Carpenter employee AllanMcCant likewise described the rain at the time the iron-workers left as "a pretty good"rain.Similarly, laborers'employee Robert Gray described the rain as a -steadyrain,while carpenters' employee Thomas Seymour, testi-fied it wasraining"pretty good" when the carpentersleft:None of Respondent's witnesses attributed any in-crease- in risks on the job as a result of the rain or exist-ing weather conditions at the time of the walkoff. Theyencountered no visibility problems which interfered withtheirwork, denied theexistenceof any standing wateron the pick boards, and generally denied the existence ofanyincreasedslipperinessdue to - rain and excess oil onthe scaffold. In short, according to Respondent's evi-dence, the weather conditions did not create any greaterdanger of injury on the job than otherwise existed on, anormal workday on the tower.C. Argument of the PartiesThe General Counsel argues, as the complaintalleges,that Bryant and the other ironworkers walked off the jobbecause of their good faith belief that the existing work-ing conditions on the-job at the time of the walkoff madethe job abnormally dangerous' within the meaning of Sec-tion 502 of the Act. While conceding that the job wasinherently dangerous because of the height at which theemployees- were required to work, the weather condi-tions presented new factors which changed the characterof the normal working conditions and made them abnor-mally dangerous within the meaning of Section 502.Therefore, theGeneralCounsel asserts, because thewalkoff did not constitute a strike by virtue of the appli-cation of Section 502, the walkoff was protected and Re-spondent'sdischarge of Bryant and the 11 other iron-workers interfered with- their Section 7 rights and violat-ed Section 8(a)(1) of the Act.Briefly stated Respondent's argument and defense isthat the working conditions of the ironworkers were notabnormally -dangerous at the time they left work andtheir walkoff, therefore, was not protected under Section502.Accordingly, Respondent by virtue of the no-strikeclauses' in the collective bargainingagreementswaswithin its, right in discharging those who walked off thejob.D. ConclusionsNormally,a concerted work stoppage of employees toprotect their working conditions,such as a requirementthat they work in the rain,is consistent with their Sec-tion 7 rights and is protected underthe Act.SeeQualityC.A. TV..,278 NLRB 1282(1986);McEver Engineering,275NLRB 921 (1985), _enfd.784 F.2d 634(5thCir.1986).But an employer does not interfere with employeeSection 7 rights under the Act by discharging them forengaging in a strike in breach of a no-strike provision ina collective-bargaining agreement.Thisis because,gener-ally speaking,no-strike clauses are viewed as a quid proquo for provisions on binding arbitration of disputes be-tween parties.Thus, if the dispute is arbitrable,it is pre-sumed that the no-strike agreement prohibits employeesfrom engaging in work stoppages in furtherance of thatdispute.-Section 502of the Act,however,precludes awork stoppage in the face of "abnormally dangerous" CUSTODIS-COTTRELL, INC.working conditions from being treated as a strike orwork stoppage which would otherwise breach a no-strike provision. SeeClark Engineering p. Carpenters,510F.2d 1075, 1079-1080 (6th Cir. 1975). The Board haslong held that the test for determining the existence ofabnormally dangerous conditions under Section 502 is anobjective one. Thus, inRedwing Carriers,130NLRB1208 (1961), enfd. as modified 325 F.2d 1011 (D.C. Cir.1963), cert. denied 377 U.S. 905 (1964), the Board stated(at 1209):We are of the opinion that the term contemplates,and is intended to insure, an objective, as opposedto a subjective, test.What controls is,not the stateof mind of the employee or employees concerned,but whether the actual working conditions shownto exist by competent evidence might in the circum-stances reasonably be considered "abnormally dan-gerous."Likewise, inGateway Coal Co. v. Mine Workers,414 U.S.368 (1974), the Supreme Court rejected a subjective testas the measure for determining the existence of an "ab-normally dangerous conditions" under Section 502 stat-ing at 386-387:[A] union seeking to justify a contractually prohibit-ed stoppage under Section 502 must present ascer-tainable, objective evidence supporting its conclu-sion that an abnormally dangerous condition forwork exists.This objective standard ormeasure hasconsistentlybeen followed in Section 502 cases. See, e.g.GibraltarSteel Corp., 273NLRB 1012 (1984);L E. Myers Co., 270NLRB 1010 (1984);Goodyear' Tire & Rubber Co., 269-NLRB881 (1984);Richmond Tank Car Co.,264 NLRB174 (1982);Baker Marine Corp.,258 NLRB 680,(1981);True Drilling Co., 257NLRB 426 (1981).Moreover, when the work involved is inherently dan-gerous,a finding of the existence of an "abnormally dan-gerous"work situation may not be based on previouslyexistingconditions of longstanding, endured by the em-ployees for a considerable period prior to a work stop-page.As stated by the administrative law judge withBoard approval inAnaconda Aluminum Co.,197 NLRB336 at 344 (1972):Absent the emergence of new factors or circum-stanceswhich change the character of the danger,work which is recognized and accepted by employ-ees as inherently dangerous does not become "ab-normally dangerous" merely because employee pa-tience with prevailing conditions wears thin or theirforbearanceceases.[Citations omitted.]And, the hazard presented by the "abnormally danger-ous" working conditions must not be speculative. Rather,the abnormallydangerousworking conditions must putthe employeesin imminent peril.Mine Workers District 6(Consolidation CoalCo.), 217 NLRB 541, 551 (1975).Considering the, instantcasein light of the foregoingprinciples, I am compelled to the conclusion that theGeneral Counsel has not established the existence of an589abnormallydangerouscondition of work at the time ofthe walkoff of the 12 ironworkers here.The record herein fully depicts the general workingconditions of employees working on the veil. That it wasinherently dangerous was conceded by ' all parties. Thecritical factual issue is whether the weather viewed byobjective standards changed those, working conditionsfrom normally inherently dangerous to abnormally dan-gerous.The elements of weather cited by the GeneralCounsel'switnessesas creating the extra hazardous con-ditionswere the lightning (as indicated by the thunder)and the rain. Temperature and wind were not claimed tobe factors.No doubt the presence of lightning in the vicinity ofthe tower would create a new and dangerous workingcondition not normally encountered in the day-to-dayroutine.And as Field Superintendent Richey conceded,if lightning was observed in the vicinity, all employeeswould have been removed from the tower with the ex-ception of only a few' necessary to stop a concrete pourif one had started. Although the General Counsel calledan electricalengineer as a witness,Dr. Paul Steffes, totestify regarding risks entailed in working in high placesunder lightning conditions, it takes no expert in light ofhuman experience to recognize the dangers involved.However, while Steffes testified that lightning .was notentirely predictable, he pointed out that distant thunderwould not indicate imminent risk.On the basis of the record considered as a whole andthat testimony which I deem credible, objective evidencedoes not establish an imminent peril from lightning at thetime of the work stoppage., Accepting the testimony ofthe General Counsel'switnessesregarding hearing thun-der, such thunder was remote in both distance from, thesite-and time from the walkoff. The last thunder Bryantclaimsto have heard was around 10 o'clock, an hour anda half before the work stoppage, and even then he admit-ted it was not "real close." This was the same thunderheard by Smith who had placed it much earlierin time.Phillips also, heard the thunder heard by Bryant. Living-ston's testimonywas somewhat contradictory on thetime he heard the thunder. At one point he put the thun-der as ' occurring an hour after the shift began longbefore the work stoppage. However, at anotherpoint inhis testimonyin explainingwhy he left the job., he putthe thunder and lightning around the time of the pourand related:I could see across the horizon farther from me, likenorth, I could see there even more. I could seelightning there and I could hear thunder, and therewas more coming and the wind was blowing thatway.Based on the U.S. Weather Service maps in evidence,the path of the bad weather system was from the south-west to the northeast. Thus, to the extent Livingston sawlightning on the north horizon it was not headed in', hisdirection. In view of this and because no other witnessheard thunder at any time within an hour of the time theironworkers left, I find Livingston's testimony on thepoint to be an incredible exaggeration. I find there were 590DECISIONSOF THE NATIONALLABOR RELATIONS BOARDno abnormallydangerousconditions existent at the timeof the walkoff due to lightning.6Froma consensusof the testimony of witnesses ofboth the General Counsel and Respondent, one mustconclude that a moreintense rainbegan around the timethe concrete pour started. Although the witnesses differin their- description of the intensity of the rain, I con-clude that the rain was at least "drenching." Notwith-standingthe fact that a number of ironworkers soughtshelter on the second level of the scaffold, they no doubtbecame thoroughly wet after the concrete pour began ifthey were not already wet from the earlier, but slower,rain that morning.' I have no doubt that some were un-comfortable and possibly miserable because they werewet. I am also- confident that the rain slowed, if it didnot stop altogether, their work pace and made their jobsmore difficult. As some of the witnesses noted, it wasdifficultworking in wet gloves and one or two notedthat rain on their prescription glasses hampered theirsight and work activity. Nevertheless, I find neither therain nor the wetness of the scaffold created an abnormal-ly dangerous working condition. Uncontradicted testimo-ny reflects that oil and water was present on the scaffoldon a daily basis, the formeras a resultof the spraying ofthe concrete forms and the latter as a result of the fre-quent hosing off of spilled concrete from the scaffold.I reject that testimony of the General Counsel's wit-nessesthat the scaffold was made slick by the rain. It isundisputed that the pick boards, the walking surface ofthe scaffold, had a -roughened surface which was de-signed to prevent slipperiness. Moreover, the pick boardshad channels in them for draining off water. Althoughthe channels may have been blocked in places, it is in-conceivable that each segment of the picks all the wayaround the veil were so blocked as to create a generalsafety problem. There was no complaint regarding theslipperinessof the pick boards earlier in the day and sub-stantially before the work stoppage even though theymusthave become wet from the rain earlier that morn-ing. In addition, unrefuted employer records revealedthat the ironworkers had worked before in the rain on anumber of occasions on tower 4. The intensity of therain may not have been as great on such occasions, butprior work under rain conditions demonstrates that rainper se did not decrease significantly the safety of thescaffold or the work.Some of the General Counsel's witnesses suggestedthat the scaffold was more unsafe in the rain in view ofraw materials and tools which cluttered the scaffold sur-6Dr. Steffestestifiedregarding a lightning"zone of protection"estab-lished by the NationalBureauof Standards (NBS). According to Dr.Steffes, underthe NBSstandard,a reasonablezone oflightningprotec-tion extendsin theform of a conefrom thehighest structure in an areawiththe diameterof the coneat itsbasebeingtwice the height of thestructure.The record shows that a 1000-foottall chimney was locatedabout 900 to 1000 feetfrom tower 4 Thus, tower 4— or portions of it,may havebeen within the zone of lightningprotection fromthe chimneywhich was fully groundedeven though tower 4 was approximately 150feettall.However,no exact measurementsare reflected in the record,and I make nospecificfinding on this point.rSome ofthe membersof the composite crew had donnedrainwearearlier.Apparently most of the ironworkers had not requestedrainwearfrom Respondent until afterthe harderrain began.face.This too appears to have been a normal -condition.Rosser testified without contradiction that -the scaffoldwas normally cluttered and it was "normally a hazardanyway."Did the rain affect the visibility to the extent it ren-dered the job abnormally dangerous? I conclude that itdid not. Those employees who stopped work and de-scended to- the second scaffold level to escape the rainwere not reprimanded by Respondent. They thus couldavoid any hazard associated with attempting to work inpoor visibility.Moreover, and in any event, I concludethe rain did not-constitute a significant visibility problemeven for those wearing glasses.In so concluding, I findincredible Smith's testimony that it was raining so hardhe could not see his hand in front of his face. That testi-mony was contradicted by another credible GeneralCounsel's witness, Rosser, who had no monetary interestin the outcome of the case and was less likely to bebiased. Rosser testified that he could see across the veil,a distance of more than 150 feet during the rain.Finally, although not dispositive, it is nevertheless sig-nificant that only 12 ironworkers left the job while 3other ironworkers remained as well as the 17 laborersand 15 carpenters. It is further noteworthy that the lattertwo crafts, unlike the ironworkers, worked with electri-cal equipment in the rain in the performance of their jobsand, thus, conceivably encountered greater electricalrisksby workingin the rain.Apparently, however, theydiscerned no imminent peril and stayed on the job.Considering all the foregoing, I find and conclude thatthe working conditions of the ironworkers on 26 Augustat the time of the work stoppage were not made "abnor-mally dangerous" by the then-existent weather situation.Nothing `had changed from their normal working condi-tions except, perhaps, for their subjective perceptions ofdanger. Thus, the application' of Section 502 does notrender the work stoppage here protected. Therefore, thework stoppage remained unprotected, and the dischargesfor participation in the work stoppage did not violate theAct.At the hearing the General Counsel sought to intro-duce evidence of a joint labor/management safety agree-ment betweenGeorgia Power Company and the NorthGeorgia Building and Construction Trades Council ap-plicable to the Plant Scherer job, and allegedly applica-ble to contractors, including Respondent, on the project.In the absence of a clear explanation by the GeneralCounsel of how the safety agreement related to theissues in the instant case, Respondent's objection basedon .relevance to the receipt in evidence of the agreementwas sustained. The General Counsel was, allowed tomake an offerof proof, however. In her brief, the Gener-al'Counsel requested reconsideration of my ruling-on thesubject, and, relying on the safety agreement;, argued thatthe ironworkersengagingin the work stoppage wereseeking to enforce that' agreement. She claimed thatunder, the safety agreement, the ironworkers were not re-quired to work under unsafe' conditions and concludedthat in view of the "driving rain and thunder [which]created emergent conditions, it is unreasonable to require CUSTODIS-COTTRELL, 'INC.or expect employees to follow grievance complaint pro-cedures."While not clearly articulated, it appears that the Gen-eral Counsel is arguing that the safety agreement createdan exception to Respondent's no-strike clauses in itsagreements with the Iron Workers Union. This wouldmake the safety agreement relevant to a determination ofthe protected nature of the walkout and make Section502 and the objective test thereunder inapplicable. Ac-cordingly, to address the issue, I shall reverse my rulingat the hearing and accept the General Counsel's offer ofproof.Based on the offer of proof, the safety agreement pro-vides that employees shall not be required to work underunsafe conditions, and precludes disciplining employeesfor complying with company safety procedures or Gov-ernment rules. No evidence was presented, however, thatthe employees were being asked or directed to^ breachany company policy of Georgia Power Company or Re-spondent or violate any specific Government rule."Moreover, Respondent's counsel, in arguing at the hear-ing the irrelevance of the,safety agreement, quoted with-out objection or contradiction from the General Counselthe following provision in the labor/management safetyagreement; "The cooperative effort of,a labor/man-agement safety -and health program is not intended toaffect existing collective-bargaining agreements."The General Counsel was unable to cite any authorityat the hearing and cited none in her brief to support theno-strike exception she now claims. It is patently clearthat the, safety agreement does not expressly create anexception to Respondent's no-strike clauses and the Gen-eral Counsel does not argue otherwise., Instead, she ap-parently seeks to create an implied exception whichwould justify employee use of a subjective standard herein determining the existence of dangerous working con-ditions.Exceptions to no-strike clauses are not to belightly inferred.As the Supreme Court, in rejecting asubjective measure for establishing abnormally dangerousconditions of work for Section 502 cases, said inGatewayCoal Co.,supra at 386:Absent the most-explicit statutory command, we areunwilling to conclude that Congress intended thepublic policy favoring arbitration and peaceful reso-lution of labor disputes to be circumvented by soslender a thread as subjective judgment, howeverhonest it may be.9 The Plant Scherer projectagreementwhichRespondentconcedes isbinding on it and whichcontainsone of the no-strike clauses relied on byRespondentin itsdefense contains its own provision on safety at art. 14.There the employees agreed to be bound by the "safetyrulesand regula-tions as established by the Employer in accordance with the ConstructionSafety Act and OSHA." There was no evidence presentedin this casereflecting or even suggesting that Respondent's operations on 26 Augustbreached any such safety rules or regulations. -591By logical extension the same strong public policy infavor of peaceful resolution of labor disputes militatesagainst any implied exception of the no-strike clausesbased on the labor/management safety agreement here.Such an inference is particularly unwarranted, when thesafety agreement specifically provides that it will notaffect existing bargaining agreements of the contractors.In particular, it should not overridean existingbargain-ing agreementcontaining its own safety provision.The fact that a dispute on, a, safety complaint may notbe immediately resolved through a grievance procedurealso does not compel the implied exception the GeneralCounselseeks.If it were otherwise, all no-strike clauseswould be rendered ineffective by the subjective percep-tion of employees regarding safety concerns, and Section502 of the Act, insofar as it applies to work'stoppages forabnormally dangerous working conditions would becomemeaninglesssurplusage.Finally, and in any event, it must be noted that theironworkers who walked off the job on 26 August werenot shown to be aware of a safety agreement, much lessseeking to implement its terms. Thus, there is, no factualbasis for finding that they were protected under thetheory that they were seeking to implement -the terms ofa labor/managementsafety agreement creating an excep-tion to the, no-strike clauses.Considering the foregoing, I conclude no exception tothe no-strike clauses has been established by the General'Counsel. I find the employees who were discharged for'walking off on 26 August were unprotected under theAct and their discharges, therefore, did not violate theAct.CONCLUSIONS OF LAw1.Respondent, Custodis-Cottrell, Inc. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent did not violate Section 8(a)(1) of theAct in the discharge of the employees named in the com-plaint, as amended, who engaged in the work stoppageon 26 August 1985.3.Respondent did not violate the Act in any othermanner set forth in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe complaintis dismissedin its entirety.9 If no exceptions are filed as provided by Sec.102.46 of theBoard'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waivedfor all pur-poses.